18-3518
     Loja-Moreno v. Barr
                                                                              BIA
                                                                        IJ Verrillo
                                                                     A205 497 521
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            JOSEPH F. BIANCO,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   JUAN LEONARDO LOJA-MORENO,
14            Petitioner,
15
16                     v.                                  18-3518
17                                                         NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Gregory Osakwe, Esq., Hartford,
24                                     CT.
25
26   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
27                                     Assistant Attorney General;
28                                     Matthew B. George, Senior
 1                                   Litigation Counsel; Sherry D.
 2                                   Soanes, Trial Attorney, Office of
 3                                   Immigration Litigation, United
 4                                   States Department of Justice,
 5                                   Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner,     Juan   Leonardo    Loja-Moreno,       a    native   and

11   citizen of Ecuador, seeks review of an October 29, 2018,

12   decision of the BIA affirming a November 27, 2017, decision

13   of an Immigration Judge (“IJ”) denying asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).     In re Juan Leonardo Loja-Moreno, No. A205 497 521

16   (B.I.A. Oct. 29, 2018), aff’g No. A205 497 521                 (Immig. Ct.

17   Hartford Nov. 27, 2017).        We assume the parties’ familiarity

18   with the underlying facts and procedural history.

19       We have reviewed both the IJ’s and the BIA’s decisions

20   “for the sake of completeness.”              Wangchuck v. Dep’t of

21   Homeland   Sec.,   448   F.3d   524,   528   (2d   Cir.       2006).    The

22   applicable standards of review are well established.                    See

23   8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195

24   (2d Cir. 2014) (reviewing de novo whether a group constitutes
                                   2
 1   a   particular      social    group       under    the      Immigration       and

 2   Nationality Act); Edimo-Doualla v. Gonzales, 464 F.3d 276,

 3   281-83 (2d Cir. 2006) (applying substantial evidence standard

 4   to nexus determination); Yanqin Weng v. Holder, 562 F.3d 510,

 5   513,    516   (2d   Cir.    2009)   (applying          substantial       evidence

 6   standard to CAT claim).

 7          To obtain asylum or withholding of removal, an applicant

 8   must    establish    past    persecution          or    a   fear    of    future

 9   persecution on account of a protected ground.                      See 8 C.F.R.

10   §§ 1208.13(b), 1208.16(b)(1), (2).            Loja-Moreno asserts past

11   harm and a fear of future harm on account of his membership

12   in a particular social group.             To demonstrate eligibility on

13   this basis, an applicant “must establish both that the group

14   itself was cognizable, . . . and that the alleged persecutors

15   targeted [him] on account of h[is] membership in that group.”

16   Paloka, 762 F.3d at 195 (internal quotation marks and citation

17   omitted).

18          The agency reasonably denied asylum and withholding of

19   removal because (1) Loja-Moreno’s proposed group was not

20   cognizable, and (2) he failed to demonstrate the requisite

21   nexus between the harm he suffered or fears and his membership


                                           3
 1   in his proposed group.

 2         First, as to cognizability, a particular social group

 3   must be “(1) composed of members who share a common immutable

 4   characteristic,         (2) defined        with         particularity,           and

 5   (3) socially       distinct    within      the    society       in    question.”

 6   Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014); see

 7   also Ucelo-Gomez v. Mukasey, 509 F.3d 70, 72-74 (2d Cir.

 8   2007).      The    agency     reasonably     found       that    Loja-Moreno’s

 9   proposed particular social group—“Ecuadoran nationals who

10   reside in the [United States] and who are perceived to have

11   money, and who the Ecuadoran government is unable to protect

12   due to those American ties”—was not cognizable because it did

13   not    meet    the      particularity        and        social       distinction

14   requirements.        As to particularity, Loja-Moreno’s group does

15   not provide a clear benchmark for its membership because the

16   perception    of     wealth    is   “too    subjective,         inchoate,        and

17   variable to provide the sole basis for membership in a

18   particular    social     group.”      Ucelo-Gomez,         509       F.3d   at   73

19   (agreeing     with    BIA’s    conclusion        that    proposed      group     of

20   wealthy Guatemalans was not sufficiently particular).                       As to

21   social distinction, Loja-Moreno argues only that Ecuadorans


                                           4
 1   can identify members of his group by body language, speech,

 2   and clothing.        But the question is not whether someone will

 3   be able to identify him, it “is whether society as a whole

 4   views a group as socially distinct.”            Paloka, 762 F.3d at

 5   196; see also Matter of M-E-V-G-, 26 I. & N. Dec. at 240

 6   (social group must be “perceived as a group by society” and

 7   members need not be identifiable by sight).            Where, as here,

 8   “the harm visited upon members of a group is attributable to

 9   the incentives presented to ordinary criminals rather than to

10   persecution, the scales are tipped away from considering

11   those people a ‘particular social group.’”         Ucelo-Gomez, 509

12   F.3d at 73.

13       Second,     substantial      evidence   supports    the    agency’s

14   finding that Loja-Moreno did not establish a nexus between

15   the harm he suffered or fears and his membership in his

16   proposed     group     because   the   record   reflects      that   his

17   persecutors were or would be motivated by personal or economic

18   interests.    See Melgar de Torres v. Reno, 191 F.3d 307, 313–

19   14 (2d Cir. 1999) (“general crime conditions are not a stated

20   ground” for asylum).       Loja-Moreno testified that gang members

21   targeted him in 2000 because they believed he had money from


                                        5
 1   his brother in the United States                     and an individual who

 2   believed Loja-Moreno owed him money had threatened him and

 3   his family.        Loja-Moreno has not established that these

 4   persecutors were or would be motivated by any reason other

 5   than ordinary criminal or pecuniary interests.                         See id.;

 6   Ucelo-Gomez,      509     F.3d     at    74    (rejecting     claim    based   on

 7   perceived       wealth    and      political        opinion   where     putative

 8   persecutors had no “motive other than increasing their own

 9   wealth     at    the     expense     of       the   petitioners.”      (internal

10   quotation       marks    omitted)).            As    Loja-Moreno      failed   to

11   establish a cognizable particular social group or that the

12   harm he suffered or feared had a nexus to his proposed group,

13   the agency did not err in denying asylum and withholding of

14   removal.    See 8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).

15       Lastly,       substantial           evidence     supports   the     agency’s

16   denial of protection under the CAT.                    See Yanqin Weng, 562

17   F.3d at 513, 516.         Loja-Moreno had the burden to show he was

18   “more likely than not to be tortured” 8 C.F.R. § 1208.16(c),

19   and “that government officials [would] know of or remain

20   willfully blind to an act of torture,” Khouzam v. Ashcroft,

21   361 F.3d 161, 171 (2d Cir. 2004).                       The agency properly


                                               6
 1   considered past torture and country conditions.                     8 C.F.R.

 2   § 1208.16(c)(3).      Loja-Moreno did not establish past torture

 3   because he alleged only that he and his family were threatened

 4   and harassed by the individual who had loaned him money and

 5   that a gang member hit him on one occasion.                     See      id.

 6   § 1208.18(a)(2) (“Torture is an extreme form of cruel and

 7   inhuman treatment and does not include lesser forms of cruel,

 8   inhuman or degrading treatment or punishment that do not

 9   amount to torture.”); Kyaw Zwar Tun v. U.S. INS, 445 F.3d

10   554,   567    (2d   Cir.   2006)   (“[T]orture      requires     proof   of

11   something more severe than the kind of treatment that would

12   suffice to prove persecution.”).             And his evidence of poor

13   country      conditions,    without       more,   was    insufficient     to

14   demonstrate that he would likely be tortured by or with the

15   acquiescence of government officials.              See Mu-Xing Wang v.

16   Ashcroft, 320 F.3d 130, 144 (2d Cir. 2003) (finding country

17   conditions evidence reflecting some torture insufficient to

18   establish     “someone     in   [Petitioner’s]      particular      alleged

19   circumstances is more likely than not to be tortured”); Mu

20   Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 160 (2d

21   Cir.   2005)     (requiring     “particularized         evidence”     beyond


                                           7
1   general country conditions to support a CAT claim).

2       For the foregoing reasons, the petition for review is

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court




                                  8